DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2019 is acknowledged by the examiner.
The information disclosure statement filed 02/12/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. CN106936172, JP2017175688 and RU2620255   

Claim Rejections - 35 USC § 112
Claims 6, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about” in claims 6, 16 and 19 are relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US 2010/0207571), hereinafter English, in view of  Komiyama et al. (WO 2017/129264), (US 2019/0023145), hereinafter Komiyama (the US publication 2019/0023145 used for citation of the related portion of the prior art).
        As to claims 1, English discloses in figure 2, a battery charger [see figure below] comprising: 

    PNG
    media_image1.png
    509
    675
    media_image1.png
    Greyscale

      a battery power regulator  [see figure 2, power regulator (110);¶0028] configured to set a charge signal provided to a battery based on a charge control signal and charge enable signal [noted that the controller (120) provides charge signal and charge enable and disable or stop signal; ¶008 and ¶0048 and claim 6]; ; and 
         a controller [controller (120); ¶0025] configured to: provide the charge control signal to the battery power regulator; temporarily de-assert the charge enable signal for a predetermined amount of time in response to determining that a change is needed in the charge control signal; and re-assert the charge enable signal after the predetermined amount of time [the charger controller (120) provides controller signal power regulator (110); see ¶0027].
         English does not disclose explicitly, charge enable or disable after the predetermined amount of time.

          It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify English’s apparatus and control the charging process by restart and start charging for a predetermined time as taught by Komiyama in order to avoid battery degradation due to overcharge. 
                  As to claim 2, English discloses in figures 1-2, wherein the charge control signal is a multibit digital signal, and the battery power regulator comprises: a digital to analog converter (DAC)  configured to convert the charge control signal into the charge signal and an associated feedback signal [controller (120) includes ADCs; see ¶0036].
As to claim 6, neither English nor Komiyama discloses, wherein the predetermined amount of time is about 10 microseconds to about 500 milliseconds.
         However, Komiyama discloses stopped or rest time of .02s, 0.05s, 0.1 s or 0.2s.  Which is about 10microsecond to about 500millisenconds. 
 Further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to choose appropriate rest or pause or deactivation time,   since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 7, English discloses in figure 1,  wherein a current of the charge signal is at or below a safety threshold before, during and after the controller changes the charge control signal [noted 
     As to claim 8,  Komiyama discloses in figure 2, wherein the charge control signal is based on a command signal received at the controller [noted that the charge control signal output (120) is based on the signal provided at the inputs of the controller; ¶0038-0040].
      As to claim 9, Komiyama discloses in figure 2, wherein the command signal comprises a data signal provided on a data bus [it is implicit that the digital signal is provided over the data bus].
           As to claim 10, English discloses in figure 1, a mobile device [mobile device (150)] comprising the battery charger of claim
          Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites, inter alia, wherein the controller further comprises a shift register configured to receive the multibit digital signal and generate a shifted multibit digital signal; and wherein the DAC further comprises a switch network configured to control a transistor array, wherein an output node of a subset of transistors in the transistor array is coupled to a node that provides the charge signal, and a subset of bits in the shifted multibit digital signal sets switches in the switch network that control a state of transistors of the transistor array. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claims 11-15, 17-18 and 20 allowed.
Claim 11 recites,  inter alia, temporarily de-assert the charge enable signal for a predetermined amount of time in response to the charge command signal commanding a change in the charge control signal, wherein de-assertion of the charge enable signal causes the battery power regulator to disable the charge signal; changing the charge control signal based on the change in the charge command signal; and re-assert the charge enable signal after the predetermined amount of time, wherein the re-assertion causes the battery power regulator to re-enable the charge signal. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 18 recites, inter alia, changing, by the controller, the charge control signal in response to the de- asserting; re-asserting, by the controller, the charge enable signal a predetermined amount of time after the changing; and applying, by the battery power regulator, a second charge signal to the battery based on the changed charge control signal and the re-assertion of the charge enable signal. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claims 6, 16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859